DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 7/11/2022. Claims 16-18, 20 and 22-35 are pending in the application. Claims 1-15, 19 and 21 are cancelled. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a start region”, it is unclear if it is referring to another start region or referring back to the start region recited in claim 1.

Claim Rejections - 35 USC § 102
Claim(s) 16-18, 22-23 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhardt et al. US 2014/0034536 A1, previously presented.
With regards to claim 16, Reinhardt (Figs. 5) discloses a medical device packaging 50A comprising: a container 54A having an opening; a medical device 20 disposed within the container, the medical device including an adhesive contact face 28 facing the opening; a first cover 52A disposed over the opening in the container to close the container, the first cover comprising a first edge, a second edge opposite the first edge, and a start region disposed at the second edge; and a second cover 24 disposed over the adhesive contact face of the medical device, wherein the first and second covers are connected such that removal of the first cover from the container causes detachment of the second cover from the medical device to entirely expose the adhesive contact face, and wherein the first and second covers are connected proximate the first edge of the first cover.

With regards to claim 17, Reinhardt (Figs. 5) discloses the first 52A and second 24 covers are connected by a connecting member extending between the first and second covers. (Para. 0037)

With regards to claim 18, Reinhardt (Figs. 5) discloses the connecting member is formed integrally with the second cover. (Para. 0037)

With regards to claim 22, Reinhardt (Figs. 5) discloses the container 54A includes a flat rim around the opening and the adhesive contact face of the medical device is substantially level with the flat rim.

With regards to claim 23, Reinhardt (Figs. 5) discloses the flat rim comprises an outwardly-extending flange.

With regards to claim 26, Reinhardt (Figs. 5) discloses the container 54A is deformable.

With regards to claim 27, Reinhardt (Figs. 5) discloses the first and second covers 52A/24 are configured such that the detachment of the second cover from the medical device is caused sequentially after removal of the first cover from the container 54A.

With regards to claim 28, Reinhardt (Figs. 5) discloses the first and second covers are configured such that removal of the first cover from the container causes detachment of the second cover from the medical device at least partially simultaneously.

Claim Rejections - 35 USC § 103
Claim(s) 20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. US 2014/0034536 A1, previously presented.
With regards to claim 20, Reinhardt (Figs. 5) discloses (a start region) but it does not specifically disclose a start region is unattached to the container to facilitate a user initiating removal of the first cover from the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the start region unattached to the container since it was known in the art that doing so would allow easier opening of the container.

With regards to claim 24, Reinhardt (Figs. 5) discloses the claimed invention but it does not specifically disclose the medical device is secured within the container.
However, an alternative embodiment of Reinhardt (Figs. 4A-4B) teaches that it was known in the art to have the medical device secured within the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the medical device secured within the container since it was known in the art that doing so would prevent the medical device from falling out of the container.

With regards to claim 25, Reinhardt (Figs. 4A-4B) further teaches a force required to remove the medical device from the container is greater than a force required to detach the second cover from the contact face of the medical device.

Claim(s) 30-32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. US 2014/0034536 A1, previously presented.
With regards to claim 30, Reinhardt (Figs. 5) is capable of having a method of preparing a medical device packaging for use, the medical device packaging 50A comprising: a container 54A having an opening, a medical device 20 disposed within the container and including an adhesive contact face 28 facing the opening, a first cover 52A disposed over the opening in the container to close the container, the first covering comprising a first edge, a second edge opposite the first edge, and a start region disposed at the second edge, and a second cover 24 disposed over the adhesive contact face of the medical device, the first and second covers being connected proximate the first edge of the first cover, the method comprising: removing the first cover from the container and thereby causing detachment of the second cover from the medical device to entirely expose the adhesive contact face.

With regards to claim 31, Reinhardt (Figs. 5) is capable of having the first cover 52A removed from the container before a second container is detached from the medical device.

With regards to claim 32, Reinhardt (Figs. 5) is capable of having the first cover 52A is removed from the container at substantially the same time that a second container is detached from the medical device.

With regards to claim 34, Reinhardt (Figs. 5) is capable of having the first and second covers 52A/24 are connected by a connecting member extending between the first and second covers. (Para. 0037)

With regards to claim 35, Reinhardt (Figs. 5) is capable of having a force required to remove the medical device 20 from the container is greater than a force required to detach the second cover 24 from the medical device.

Allowable Subject Matter
Claims 29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-18, 20 and 22-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736